Citation Nr: 1755908	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  04-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wound (SFW) of the right leg.

2. Entitlement to an initial compensable rating for maxillary sinusitis associated with septal deviation, status post septorhinoplasty.

3. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of thoracic spine with chronic lumbar strain for the period prior to May 15, 2015, and 20 percent thereafter.

4. Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

5. Entitlement to an initial rating in excess of 10 percent for residual painful scar status post shrapnel wound, right lower extremity.

6. Entitlement to an effective date earlier than September 1, 2001 for the grant of service connection for degenerative disc disease of the thoracic spine.

7. Entitlement to an effective date earlier than May 15, 2014 for the grant of service connection for radiculopathy of the right lower extremity.

8. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1981 to August 2001.

These matters come before the Board of Veterans' Appeals on appeal from a September 2001 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2007, the Board issued a decision denying the claims for initial higher ratings for, in relevant part, residuals of a SWF of the right leg and maxillary sinusitis with septal deviation.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Court granted a Joint Motion for Remand (JMR).  In September 2008 and August 2015, the Board remanded the Veteran's claims for additional development.

Notably, when this case was before the Board in August 2015, the appeal also included a claim for an effective date earlier than May 15, 2014 for the grant of service connection for residual painful scar status post shrapnel wound, right lower extremity.  Upon remand, the RO granted the Veteran's claim and assigned an effective date of September 1, 2001, the day after the Veteran's discharge from service.  In light of this fact, the Board finds that this represents a full grant of the benefit sought as it pertains specifically to this issue.  Thus, the claim is no longer in appellate status and the Board does not have jurisdiction to further adjudicate the claim.

The issues of entitlement to increased ratings for SFW of the right leg, maxillary sinusitis with septal deviation, degenerative disc disease of the thoracic spine, and radiculopathy of the right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a thoracic spine disability is effective September 1, 2001, the day following the Veteran's discharge from active service.

2. On September 18, 2009, the Veteran first manifested neurological impairment of the right lower extremity.

3. For the period prior to May 15, 2014, the Veteran's residual scar on the right thigh was not shown to be deep or cause limited motion, or measure in area exceeding six square inches (39 square cm.), was not painful or unstable or productive of a separately ratable loss of function.

4. For the period beginning May 15, 2014, the Veteran's residual scar on the right thigh is reported as painful; more than two scars or area of at least 12 square inches (77 square cm.) is not shown.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 1, 2001, for the award of service connection for a thoracic spine disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for an effective date of September 18, 2009, and no earlier, for the award of service connection for right leg radiculopathy have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. The criteria for a compensable rating for residual painful scar status post shrapnel wound, right lower extremity for the period prior to May 15, 2014 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.118, Diagnostic Codes 7801-7805 (2008).

4. The criteria for a rating in excess of 10 percent for residual painful scar status post shrapnel wound, right lower extremity for the period beginning May 15, 2014 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7. 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Earlier Effective Date

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active military service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526).  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157(b) in effect at the inception of the appeal, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in 38 C.F.R. § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).

Thoracic Spine

The Veteran is seeking entitlement to an effective date earlier than September 1, 2001 for the grant of service connection for his thoracic spine disability.

The record reflects that the Veteran filed his claim for service connection for a back disability in March 2001, prior to his discharge from service.  The claim was ultimately granted by way of a September 2014 rating decision.  The effective date for service connection was September 1, 2001, the day after the Veteran's discharge from service.  

The Board finds that an effective date earlier than September 1, 2001 is not warranted.  As noted above, the effective date of an award of compensation is the day following separation from active service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Here, the effective date assigned is in fact the day following separation from active service.  There can be no effective date prior to September 1, 2001 under 38 C.F.R. § 3.400.  The claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Right Leg Radiculopathy

The Veteran is seeking entitlement to an effective date earlier than May 15, 2014 for the grant of service connection for radiculopathy of the right leg.  The Board notes that service connection for the Veteran's right leg radiculopathy was granted as secondary to his service-connected thoracic spine degenerative disc disease with chronic lumbar strain.

By way of history, the Veteran was first afforded a VA compensation evaluation in April 2001.  At that time, his reflexes were normal and symmetrical.  Sensation of the lower extremities was intact and motor function was within normal limits.

The March 2009 VA examination revealed normal muscle strength, reflexes and sensation in the right lower extremity.  There were no complaints or manifestations of neurological impairment in the right lower extremity.

On September 18, 2009, the Veteran reported occasional low back pain radiating to his right buttock.  Upon examination, he denied tingling and numbness of his limbs.  He endorsed normal strength, reflexes, and sensation in his lower extremity.

The Veteran was afforded a third VA examination in May 2014.  At that time, the Veteran reported that his low back pain radiated down his right buttock behind his right leg.  At that time, he endorsed severe paresthesias and/or dysesthesias of the right lower extremity, along with severe intermittent pain.  The clinician opined that the Veteran had severe radiculopathy of the sciatic nerve in the right lower extremity.

Given the facts of the case, the Board finds that an effective date of September 18, 2009 is warranted.  Although the Veteran did not explicitly file a claim for right leg radiculopathy, the record reflects that service connection for right leg radiculopathy was granted as secondary to his thoracic spine claim.  Notably, the appeal related to the Veteran's thoracic spine claim has continuously been in appellate status since 2001.  Therefore, the Board finds that the claim for service connection for right leg radiculopathy is part and parcel of his thoracic spine claim.  As previously noted, the effective date for the grant of service connection is the date of claim or the date entitlement arose, whichever is later.  On this record, the Veteran first described right lower extremities symptoms on September 18, 2009 upon VA examination wherein he endorsed radiating pain in the right buttock.  Resolving reasonable doubt in his favor, the Board finds that right lower extremity radiculopathy was first manifested on September 18, 2009.  Therefore, the Board finds that the criteria for an effective date of September 18, 2009 have been met.

With that said, the Board finds that an effective date earlier than September 18, 2009 is not warranted.  Prior to September 18, 2009, the record does not reflect any complaints, manifestations or treatments related to neurological impairment of the right leg.  In short, the Board cannot factually ascertain from the lay and medical evidence of record that right lower extremity radiculopathy manifested on a specific time period prior to September 18, 2009.

In sum, the Board finds that an effective date of September 18, 2009, and no earlier, is warranted for service-connection for right leg radiculopathy.  The appeal is granted to that extent only.

Increased Rating for Scar

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

During the pendency of the appeal, the rating criteria for evaluating skin disorders, to include scars, were revised, effective October 23, 2008.  The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Normally, a veteran must request review under the revised scars criteria in order for the revised criteria to be applicable.  However, in this case, the RO, on its own initiative, evaluated the Veteran under the pre-October 23, 2008 criteria and the post-October 23, 2008 criteria.  See Rating Decisions dated September 2014 and October 2016.  As such, the Board will evaluate the Veteran's scar disability under the effective diagnostic code during the appropriate time period.

Prior to October 23, 2008

Under Diagnostic Code 7801, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 sq. inches in size.  

Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and do not cause limited motion, provided the scar involved an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial, unstable scars.  Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage.

Further, under Diagnostic Code 7804, a 10 percent rating is warranted for scars that are superficial, tender, and painful on examination  Finally, under Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

Turning to the facts of this case, at the April 2001 examination, the clinician described the Veteran's right thigh scar as pale, depressed, nontender without any adherence to the underlying tissue.  It was measured at 1.0 x 0.6 cm. long.  There was no evidence of underlying tissue loss, disfigurement, keloid formation or limitation of function.  The texture of the scar was soft and the surface was depressed.

In August 2002, the Veteran reported experiencing constant pain in his thigh muscle related to his shrapnel wound.  

Based on the foregoing, the Board concludes that a compensable rating for residual scar status post shrapnel wound on the right lower extremity is not warranted under the former regulations.  The scar itself was not shown to be tender or painful on examination.  The VA examination and subsequent correspondence is silent as to any pain related to the scar.  Rather, the Veteran specified that his pain stemmed from his thigh muscle wound, rather than the residual scar.  To the extent the Veteran alleges that the scar itself was painful, the Board places greater probative weight to the findings of the April 2001 VA examiner who has greater training and expertise than the Veteran in evaluating whether the source of this thigh pain was due to scar or muscle injury.  Accordingly, a compensable rating under former Diagnostic Code 7804 is not warranted.

Likewise, a compensable rating under the other potentially applicable Diagnostic Codes is not warranted.  On this record, the scar is not shown to cause limitation of motion (Diagnostic Code 7801), it is not shown to be 144 sq. inches (Diagnostic Code 7802), it is not shown to be unstable (Diagnostic Code 7803), and it is not shown to cause limitation of function in the right lower extremity (Diagnostic Code 7805).

For the foregoing reasons, the Board concludes that a compensable rating for the disability is not warranted for the period prior to October 23, 2008 under the former regulations.  

Effective October 30, 2008

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities to include consideration of burn scars.  These revisions also included additional explanatory notes.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  A 20 percent rating is warranted for scars of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Such scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scars.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804

Otherwise, Diagnostic Code 7805 provides that any disabling scar effect(s) not considered in the above Diagnostic Codes should be considered under an appropriate diagnostic code.

In the case at hand, the Veteran was afforded a VA examination in March 2009 to assess the severity of his thigh muscle injury and associated scarring.  Upon examination, the clinician measured the scar as 1.0 x 0.5 cm.  The scar was hypopigmented and nontender.  It was not painful or tender to touch, nor was it adherent.  

At the September 2013 VA examination, the clinician noted that the Veteran's scar was neither painful nor unstable, and was not greater than 6 square inches (39 square cm.) in area.  

Most recently, at the May 2014 VA examination, the Veteran reported that his right thigh scar was pain.  He described the pain as a throbbing sensation and rated the pain a 3 out of 10.  The scar was not unstable but was superficial non-linear and measured at 0.5 x 0.5 cm., or 0.25 square cm.  The scar did not result in limitation of function, but the Veteran described having soreness in the thigh muscle.

Based on the foregoing, the Board finds that for the period prior to May 15, 2014, a compensable rating for residual painful scar status post shrapnel wound of the right lower extremity is not warranted.  Notably, under Diagnostic Code 7804, in order to receive a compensable rating, the scar must be either painful or unstable.  The several VA examinations prior to May 2014 demonstrate that the Veteran's scar was neither painful nor unstable.  The Board acknowledges the Veteran's general report that his scar has been painful since service, but the findings from the examinations prior to May 2014 are given greater probative weight for the reasons expressed above.  The May 2014 VA examiner provided conflicting findings noting the lay report of a painful scar, but later reporting the right leg scar condition had "resolved."  The AOJ has favorably construed this as a finding of a current painful scar in providing a 10 percent rating which the Board will not disturb.  However, the Board finds that the prior examination findings reflect that a painful scar was not present prior to the May 2014 examination.

Similarly, a compensable rating under the other potentially applicable Diagnostic Codes is not warranted either.  The scar was not deep and was not up to 6 square inches in area.  

The Board further finds that for the period beginning May 15, 2014, a rating in excess of 10 percent rating is not warranted for the scar.  On VA examination on this date, the Veteran reported having pain in the scar area.  In order to receive a higher rating pursuant to Diagnostic Code 7804, the Veteran would have to have more than two scars that were painful or unstable, which is not shown on the present record.  The Board has also considered whether the Veteran would be entitled to a higher rating pursuant to another potentially applicable Diagnostic Code, but has found none.  

In sum, the Board finds that for the period prior to May 15, 2014, a compensable rating for the right thigh scar is not warranted.  For the period beginning May 15, 2014, a rating in excess of 10 percent is not warranted for the scar.  The claim is denied.


ORDER

Entitlement to an earlier effective date for the grant of service connection for a thoracic spine disability is denied.

An effective date of September 18, 2009, but no earlier, is granted for service connection for right lower extremity radiculopathy.

Entitlement to a compensable rating for the period prior to May 15, 2014 for residual painful scar of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for the period beginning May 15, 2014 for residual painful scar of the right lower extremity is denied.


REMAND

Increased Rating for Thoracic Spine and Right Lower Extremity Radiculopathy

The Veteran was most recently afforded a VA examination to assess the severity of his low back disability and bilateral radiculopathy in May 2014.  Subsequent to this examination, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

The Board finds that the May 2014 examination is inadequate in light of the holding in Correia, so the matter must be remanded for a new examination.

Failure to Report to VA Examination

In the August 2015 remand directives, the Board instructed the RO to schedule the Veteran for an examination to ascertain the current severity of his SFW of the right thigh, septal deviation, and associated maxillary sinusitis.  In a letter dated December 20, 2016 from the RO to the Veteran, the RO indicated that they attempted to contact the Veteran to schedule his examinations, but had been unsuccessful in reaching him.  In email correspondence dated January 4, 2017, it appears the Veteran's VA examination requests were cancelled as the Veteran failed to RSVP for the examinations.  In February 2017, the Veteran's attorney expressed that he was not notified of the VA examination.

Based on the correspondence of record, the Board finds that remand is necessary to afford the Veteran another opportunity to attend the required VA examinations.  The RO should verify the Veteran's contact information, to include last known address and telephone number, and should send copies of any correspondence, to include scheduling correspondence, to both the Veteran and his attorney.

Outstanding Records

The August 2015 remand directives also instructed the RO to obtain all treatment records pertaining to the SFW injury to the right leg treated at Madigan Army Medical Center in 1984.  Upon remand, the RO sent three letters to Madigan Army Hospital in an attempt to obtain these records.  See Request dated April 11, 2016; Letter dated June 8, 2016; Deferred Rating Decision dated October 4, 2016.  On November 8, 2016, Madigan Army Medical Center responded, stating that there were no records for the Veteran for the year 1984.

The Veteran's service treatment records do reflect that he received treatment at the Madigan Army Medical Center in 1984 for a septorhinoplasty.  However, the records do not specify when the Veteran received treatment for his SFW.  These records are pertinent to the Veteran's increased rating claim, as they likely identify all the injured muscle groups as a result of the Veteran's service-connected SFW.  On remand, it is essential for the RO to make every effort to obtain the missing records from the National Personnel Records Center (NPRC) or at any other appropriate locations and to document such development for the claims file.  

TDIU

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the issues being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the issues being remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other appropriate facility and attempt to obtain the missing records from Madigan Army Medical Center pertaining to the treatment of the Veteran's SFW.  

All attempts to secure the missing records must be documented in the claims file.  If no additional records are available or further attempts to secure them would be futile, a response to that effect should be documented in the claims file.

2. Obtain all outstanding, pertinent records of VA and/or private evaluation and/or treatment of the Veteran if any.  All records and/or responses received should be associated with the claims file.

3. Upon completion of the above, schedule the Veteran for additional examination to determine the nature and severity of his service-connected SFW of the right leg.  The claims folder must be made available to the examiner for review.  Following review of the claims folder and examination of the Veteran, the examiner is requested to address the following:

a) Identify all muscle groups injured as a result of the SFW injury in service based upon the Veteran's description of the injury and available STRs, to specifically include the December 1984 x-ray examination which noted several metal fragments "about the distal femur and lateral to the mid fibula," the April 2001 VA examination report identifying injury to Muscle Group XIV and the March 2009 VA examination report identify injury to Muscle Group XV; and

b) Separately evaluate the nature and severity of each muscle group involved.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his maxillary sinusitis with septal deviation, status post septorhinoplasty.  The record must be made available to and reviewed by the examiner.  The examiner should take an appropriate history from the Veteran, including the providers of treatment for his maxillary sinusitis with septal deviation status post septorhinoplasty, since his discharge from service.

After examining the Veteran, the examiner should indicate whether the Veteran has current diagnoses of sinusitis and septal deviation.  The examiner should report all symptoms of any diagnosed sinusitis and septal deviation disorders.

With regard to sinusitis, the examiner should indicate the number of incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, as well as the number of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting each year since September 2001.

With regard to a septal deviation, the examiner should indicate whether the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to a nasal septum deviation.

5. Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability and right lower extremity radiculopathy.  The Veteran's electronic claims file must be made available for review. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify and evaluate any neurologic manifestations of service-connected thoracolumbar spine disability.

6. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


